Mason, Ch. J.
The statute required this transcript to be filed within ' six months from November 2d, 1866, and provides as a *114consequence of default in this particular, that the appeal should be entirely disregarded. The rule in respect to •matters of practice is, that the court possesses no dispensing power, when the legislature has spoken. ■ Thus where a statute declares that a judge at chambers may direct a new trial, if application is made within ten days after judgment, it has been held, that he could no more enlarge the time, than he can legislate on any other matter. — Seymour v. Judd, 2 Comst. 464 ; Eldridge v. Howell, 4 Paige, 457.
In this case, the legislature not only limited the time within which the appeal should be perfected, by the filing .of the transcript, but also fixed the consequences of the neglect to- do so, within the time limited. We cannot enlarge the time, nor prevent the consequences.
The motion is sustained and the appeal dismissed.
Appeal dismissed.